         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 1 of 19



Kristine J. Beal
Ian P. Gillespie
BEAL LAW FIRM, PLLC
121 Hickory St., Suite 4
P.O. Box 8898
Missoula, MT 59807-8898
(406) 728-2911
Email:       kbeal@beallawfirm.com
             igillespie@beallawfirm.com
Attorneys for The Cincinnati Insurance Company

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

                                       )
 THE CINCINNATI INSURANCE              )         Civil Action No. ____
 COMPANY,                              )
                                        )
               Plaintiff,               )
                                        )
        v.                              )
                                        )        COMPLAINT FOR
 NORTHWEST PAINTING, INC.              )         DECLARATORY
 dba NORTHWEST FACTORY                  )        JUDGMENT
 FINISHES                             )
                                        )
               Defendant.              )
                                      )

       COMES NOW Plaintiff The Cincinnati Insurance Company, by and
through its counsel of record, Kristine J. Beal and Ian P. Gillespie of Beal Law
Firm, PLLC, and for its Complaint for Declaratory Judgment hereby
respectfully states and alleges the following:
                                     PARTIES
       1.     The Plaintiff The Cincinnati Insurance Company (hereafter
“Cincinnati” and/or “Plaintiff”) is now and was at all times material hereto a


Complaint for Declaratory Judgment                                             1
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 2 of 19



corporation duly-organized and existing under the laws of the State of Ohio,
with its principal place of business in Fairfield, Ohio.
       2.     The Defendant Northwest Painting, Inc. dba Northwest Factory
Finishes (hereafter “Northwest” and/or “Defendant”) is now and was at all
times material hereto a corporation duly-organized and existing under the
laws of the State of Montana, with its principal place of business in Bonner,
Montana in Missoula County.
                                NATURE OF ACTION
       3.     This is a complaint for declaratory judgment, pursuant to the
Federal Rules of Civil Procedure 57 and 28 U.S.C. § 2201 et seq., for the
purposes of determining questions of an actual controversy among the parties
and construing the rights, duties, and legal relations arising from certain
contracts of insurance, in particular, the commercial general liability policy
and the umbrella policy which Cincinnati issued to Northwest.
                             JURISDICTION & VENUE
       4.     An actual and justiciable controversy exists between Cincinnati
and Northwest regarding whether Cincinnati has or will have any duty to
defend and/or indemnify Northwest with respect to claims made by numerous
property owners alleging that Northwest provided defective siding to their
residences or structures.
       5.     The United States District Court for the District of Montana has
jurisdiction over this matter under diversity jurisdiction, pursuant to 28 U.S.C.
§ 1332 and Article 3 § 2 of the United States Constitution, which provide that
federal courts may hear diversity jurisdiction “between citizens of different

Complaint for Declaratory Judgment                                              2
           Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 3 of 19



states.”
       6.      The amount in controversy exceeds the jurisdictional threshold of
$75,000 as Northwest has stated that it has already incurred over $100,000
to settle certain property-owner claims. Northwest has demanded that
Cincinnati indemnify Northwest for these settlements, indemnify Northwest for
any future settlements and/or judgments, and pay the cost to defend any
lawsuits brought by property owners against Northwest. Northwest’s request
that Cincinnati defend any lawsuits brought by property owners through trial
would further increase this amount in controversy.            In actions seeking
declaratory or injunctive relief, the amount in controversy is measured by the
value of the object of the litigation.        Hunt v. Washington State Apple
Advertising Comm’n, 432 U.S. 333, 347 (1977).
       7.      Venue is proper in the United States District Court for the District
of Montana, Missoula Division, pursuant to 28 U.S.C. § 1391, because several
events which gave rise to this action occurred in this district, and Northwest
has its principle place of business in this district.
                                     ALLEGATIONS
A.     Cincinnati’s Insurance Policy with Northwest.
       8.      Cincinnati issued Policy No. ENP0127089 to Northwest for
coverage terms between February 12, 2018 to February 12, 2021, which
provided Commercial General Liability Coverage (hereafter “CGL Coverage”)
and Umbrella Coverage to Northwest (collectively, “Policy”).


//

Complaint for Declaratory Judgment                                                3
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 4 of 19



       9.     CGL Coverage provides in relevant part:
       SECTION I - COVERAGES
       COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY
       1. Insuring Agreement
              a.     We will pay those sums that the insured becomes legally
                     obligated to pay as damages of “bodily injury” or “property
                     damage” to which this insurance applies. We will have the
                     right and duty to defend the insured against any “suit”
                     seeking those damages. However, we will have no duty to
                     defend the insured against “any” suit seeking damages for
                     “bodily injury” or “property damage” to which this insurance
                     does not apply. We may, at our discretion, investigate any
                     “occurrence” and settle any claim or “suit” that may result.
                                            ***
              b.     This insurance applies to “bodily injury” and “property
                     damage” only if:
                            (1)      The “bodily injury” or “property damage” is
                                     caused by an “occurrence” that takes place in
                                     the “coverage territory”;
                            (2)      The “bodily injury” or “property damage” occurs
                                     during the policy period; and
                            (3)      Prior to the “coverage term” in which “bodily
                                     injury” or “property damage” occurs, you did not
                                     know, per Paragraph 1.d. below, that the “bodily
                                     injury” or “property damage” had occurred or
                                     had begun to occur, in whole or in part.
                                            ***
//




//

Complaint for Declaratory Judgment                                                  4
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 5 of 19



       2.     Exclusions
       This insurance does not apply to:
              j.     Damage to Property
                     “Property damage” to:
                                         ***
                     (5)    That particular part of real property on which you or
                            any contractors or subcontractors working directly or
                            indirectly on your behalf are performing operations, if
                            the “property damage” arises out of those operations;
                            or
                     (6)    That particular part of any property that must be
                            restored, repaired or replaced because “your work”
                            was incorrectly performed on it.
                            Paragraphs (3), (4), (5) and (6) of this exclusion do
                            not apply to liability assumed under a sidetrack
                            agreement.
                            Paragraph (6) of this exclusion does not apply to
                            “property damage” included in the “products-
                            completed operations hazard.”
              k.     Damage to Your Product
                     “Property damage” to “your product” arising out of it or any
                     part of it.
              l.     Damage to Your Work
                     “Property damage” to “your work” arising out of it any part
                     of it and included in the “products-completed operations
                     hazard”.
                     This exclusion does not apply if the damaged work or the
                     work out of which the damage arises was performed on
                     your behalf by a subcontractor.
              m.     Damage to Impaired Property or Property Not Physically
                     Injured
                     “Property damage” to “impaired property” or property that

Complaint for Declaratory Judgment                                                5
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 6 of 19



                     has not been physically injured, arising out of:
                     (1)    A defect, deficiency, inadequacy or dangerous
                            condition in “your product” or “your work”; or
                     (2)    A delay or failure by you or anyone acting on your
                            behalf to perform a contract or agreement in
                            accordance with its terms.
                                         ***
              n.     Recall of Products, Work or Impaired Property
                     Any liability or damages claimed for any loss, costs or
                     expense incurred by you or others for the loss of use,
                     withdrawal, recall,   inspection, repair, replacement,
                     adjustment, removal or disposal of:
                     (1)    “Your product”;
                     (2)    “Your work”; or
                     (3)    “Impaired property”;
                     if such product, work or property is withdrawn or recalled
                     from the market or from use by any person or organization
                     because of a known or suspected defect, deficiency,
                     inadequacy or dangerous condition in it.
       SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS
                                         ***
       2.     Duties in the Event of Occurrence, Offense, Claim or Suit
                                         ***
              d.     No insured will, except at that insured’s own cost, voluntarily
                     make a payment, assume any obligation, or incur any
                     expense, other than for first aid, without our consent.
                                         ***
//


//

Complaint for Declaratory Judgment                                                 6
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 7 of 19



       SECTION V - DEFINITIONS
                                            ***
       11.    “Impaired property” means tangible property, other than “your
              product” or “your work”, that cannot be used or is less useful
              because:
              a.     It incorporates “your product” or “your work” that is known
                     or thought to be defective, deficient, inadequate or
                     dangerous; or
              b.     You have failed to fulfill the terms of a contract or
                     agreement;
              if such property cannot be restored to use by:
              a.     The repair, replacement, adjustment or removal of “your
                     product” or “your work”; or
              b.     Your fulfilling the terms of the contract or agreement.
                                            ***
       16.    “Occurrence” means an accident, including continuous or
              repeated exposure to substantially the same general harmful
              conditions.
                                     ***
       19.    “Products-completed operations hazard”:
              a.     Includes all “bodily injury” and “property damage” occurring
                     away from premises you own or rent and arising out of “your
                     product” or “your work” except:
                     (1)    Products that are still in your physical possession; or
                     (2)    Work that has not yet been completed or abandoned.
                            However, “your work” will be deemed completed at
                            the earliest of the following times:
                            (a)      When all of the work called for in your contract
                                     has been completed; or
                            (b)      When all of the work to be done at the job site
                                     has been completed if your contract calls for
                                     work at more than one job site; or

Complaint for Declaratory Judgment                                                  7
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 8 of 19



                            (c)      When that part of the work done at a job site
                                     has been put to its intended use by any person
                                     or organization other than another contractor or
                                     subcontractor working on the same project.
              Work that may need service, maintenance, correction, repair or
              replacement, but which is otherwise complete, will be treated as
              completed.
                                            ***
       20.    “Property damage” means:
              a.     Physical injury to tangible property, including all resulting
                     loss of use of that property. All such loss of use shall be
                     deemed to occur at the time of the physical injury that
                     caused it; or
              b.     Loss of use of tangible property that is not physically
                     injured. All such loss of use shall be deemed to occur at the
                     time of the “occurrence” that caused it.
                                            ***
       21.    “Suit” means a civil proceeding in which money damages because
              of “bodily injury” “property damage” or “personal and advertising
              injury” to which this insurance applies are alleged. “Suit” includes:
              a.     An arbitration proceeding in which such damages are
                     claimed and to which the insured must submit or does
                     submit with our consent;
              b.     Any other alternative dispute resolution proceeding in which
                     such damages are claimed and to which the insured
                     submits with our consent; or
              c.     An appeal of a civil proceeding.
                                            ***
       25.    “Your product”:
              a.     Means:
                     (1)    Any goods or products, other than real property,
                            manufactured, sold, handled, distributed or disposed
                            of by:

Complaint for Declaratory Judgment                                                  8
         Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 9 of 19



                            (a)      You;
                            (b)      Others trading under your name;
                            (c)      A person or organization whose business or
                                     assets you have acquired; and
                     (2)    Containers (other than vehicles), materials, parts or
                            equipment furnished in connection with such goods or
                            products.
              b.     Includes:
                     (1)    Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance
                            or use of “your product”; and
                     (2)    The providing of or failure to provide warnings or
                            instructions.
              c.     Does not include vending machines or other property rented
                     to or located for the use of others but not sold.
       26.    “Your work”:
              a.     Means:
                     (1)    Work or operations performed by you or on your
                            behalf; and
                     (2)    Materials, parts or equipment furnished in connection
                            with such work or operations.
              b.     Includes:
                     (1)    Warranties or representations made at any time with
                            respect to the fitness, quality, durability, performance
                            or use of “your work”; and
                     (2)    The providing of or failure to provide warnings or
                            instructions.
       10.    The above-stated provisions in the CGL Coverage are also
included in the Umbrella Coverage.
//

Complaint for Declaratory Judgment                                                 9
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 10 of 19



B.     The Property-Owner Claims against Northwest and Collins
       Products, LLC.
       11.    Northwest is a company based out of Bonner, Montana, which
pre-finishes building materials (e.g. siding, trim, shingles, and stone) and then
sells the finished materials for installation on residences or other structures.
       12.    One of Northwest’s suppliers was Collins Products, LLC
(hereafter “Collins”), which would sell prefabricated siding to Northwest. A
division of Collins’s business is manufacturing several types of siding and trim
under the brand name TruWood.
       13.    Collins would prime TruWood and send the siding to Northwest for
painting and finishing. After receiving the substrate, Northwest would then be
responsible for determining the amount of coating and type of finishing
products to be applied to the TruWood substrate. Northwest markets the
finished product (i.e. the TruWood substrate combined with Northwest’s
finishing) under the brand name TruGuard Siding.
       14.    Emails between Northwest and Collins indicate that Northwest
discovered performance and quality issues with TruWood in late-2014. From
2014 to 2017, Northwest and Collins discussed several quality concerns with
Collins’s TruWood product. The most salient problem was the lack of primer
applied to the boards at the TruWood plant. This lack of primer required
Northwest to apply more paint to ensure that the boards would be sufficiently
durable over time.
       15.    On or about June 26, 2018, Northwest provided Cincinnati a notice
of a “[p]otential” claim. Northwest’s President, Britt Fred (hereafter “Fred”),


Complaint for Declaratory Judgment                                             10
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 11 of 19



submitted the report and stated that this potential claim against Northwest
arose from “issues with finishes” regarding the TruWood product and that
Fred planned to have “some of the substrate lab tested to identify what the
causes of [the] performance issues”.           On October 2, 2018, Cincinnati
responded to Northwest’s June 26, 2018 notice with a reservation of rights
letter. Cincinnati acknowledged receiving notice of the “potential” claim, but
gave Northwest notice that the “your product” or “your work” exclusions may
bar coverage under the Policy.
       16.    Cincinnati later learned, after investigating the claim and obtaining
further information from Northwest, that the “potential” claim concerned
property owners in Montana, North Dakota, South Dakota, and Idaho who
submitted consumer complaints against Northwest which allege that the
TruGuard Siding installed on their residences or buildings was defective and
was prematurely degrading (hereafter “Property-Owner Claims”).                The
Property-Owner Claims demanded that the defective TruGuard Siding be
replaced or repaired.
       17.    The Property-Owner Claims all stem from the same product,
Northwest’s TruGuard Siding, and make the same or substantively similar
allegations that the TruGuard Siding on their residences or buildings has
degraded prematurely. All of the Property-Owner Claims disclosed to date
only allege damage to the TruGuard Siding and do not allege any further
damage to other parts of their structures or loss of use on other parts of their
property.
//

Complaint for Declaratory Judgment                                               11
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 12 of 19



       18.    The number of property owners with the allegedly defective siding
is unclear at this time. Northwest has provided documentation that at least 37
property owners who have submitted claims against Northwest and allege a
total of $81,000 in damages.
       19.    Northwest has communicated that it expects many more property
owners to file similar claims concerning the defects in the TruGuard Siding
and has stated that these claims continue to “pour in.”
       20.    Northwest has entered into settlements for some of the Property-
Owner Claims and claims to have paid “well over $100,000" in settlements to
date. Cincinnati did not consent to any of Northwest’s settlements with the
property owners.
       21.    Northwest has taken the position that the Property-Owner Claims
stem from Collins failing to pre-prime the substrate. However, Northwest has
also admitted that the Sherwin Williams paint Northwest applies contributed
to the defects in the TruGuard Siding.
       22.    In April 2020, Cincinnati was informed that one property
owner, Michelle Desjarlais (hereafter “Desjarlais”), hired counsel. Desjarlais
lives in Kalispell, Montana.
       23.    Desjarlais’s counsel has communicated that Desjarlais is
prepared     to initiate litigation against Northwest.   On August 28, 2020,
Desjarlais submitted an updated complaint to Northwest stating that “a handful
of homes...have experienced the same or similar issues in the Kalispell area.”
In an August 31, 2020 email, Northwest’s counsel expressed to Cincinnati that
Desjarlais’s updated complaint       demonstrates that property owners are

Complaint for Declaratory Judgment                                           12
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 13 of 19



“combining forces to pursue legal action”.
       24.    Desjarlais hired a local company, Pioneer Painting, to inspect her
property. Pioneer Painting’s report concluded that Northwest improperly
applied the paint to the siding. Pioneer Painting found that the finish on
Desjarlais’s home appeared to be “at least 15 years old” and was “shocked”
to discover that the siding was finished and installed only 5 years prior.
Pioneer Painting observed that a “good coating was never applied properly or
thick enough”, the “[l]ower edges appear to be allowing water to intrude into
the siding”, the end gaps between the boards were too wide which has
caused the center clips to fall off, and the vertical corner boards were “never
properly painted or prefinished” causing the ends of the boards to allow water
to intrude from the bottom causing “dramatic swelling”.
       25.    On October 14, 2020, another property owner in Helena, Montana,
Robert Bennett (hereafter “Bennett”), filed a consumer complaint against
Northwest with the Montana Department of Justice, Office of Consumer
Protection (“OCP”). Bennet attached an offer from Northwest offering him
$759.00 as settlement, which would cover the cost of repainting the siding.
Bennett refused the offer because he claims his siding has deteriorated to the
degree that the only remedy would be to replace and install new siding onto
the structure.
       26.    Bennett’s OCP complaint requests that Northwest issue a full
refund for his defective TruGuard Siding, $3,871.08, plus an additional
$3,871.08 for the cost to hire a contractor to install new siding on his
property.

Complaint for Declaratory Judgment                                            13
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 14 of 19



       27.    Upon information and belief, none of the property owners have
filed a lawsuit against Northwest or Collins for the Property-Owner Claims.
C.     Northwest’s Demands that Cincinnati Indemnify and Defend the
       Property-Owner Claims.
       28.    After Northwest gave notice of its “potential” claim on June 26,
2018, Northwest did not initially follow up and provide Cincinnati with any
documentation or information. Cincinnati reached out to Fred on several
occasions requesting updates and further information. Fred would either not
respond to Cincinnati or responded stating that Northwest had no update on
the “potential” claim.
       29.    In December 2019, Cincinnati contacted Northwest’s insurance
broker, PayneWest, which informed Cincinnati that some property owners
had submitted consumer complaints with Northwest. However, Cincinnati still
had not received any documentation or further information about these claims
from Northwest.
       30.    In January 2020, Cincinnati sent Northwest a final request for
documentation and advised that, if Northwest failed to respond, Cincinnati
would close the claim.
       31.    After Cincinnati provided Northwest its final request for
documentation, Northwest began producing documentation and information
about the scope and nature of the Property-Owner Claims.
       32.    On June 14, 2020, Cincinnati sent Northwest a letter denying
coverage on the grounds that the Property-Owner Claims fall under “your
work” and “your products” exclusions.


Complaint for Declaratory Judgment                                          14
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 15 of 19



       33.    On June 29, 2020, Northwest’s counsel responded in a letter
demanding that “Cincinnati reverse the declination and promptly cover the
claim.” Northwest also threatened Cincinnati with claims of bad faith.
       34.    On July 27, 2020, Northwest’s counsel sent another letter
demanding that Cincinnati provide coverage for the Property-Owner Claims.
       35.    On July 31, 2020, Cincinnati’s coverage counsel, Meaghan
Schneider, sent a second letter further detailing Cincinnati’s reasoning for
denying coverage.
       36.    On August 14, 2020, Northwest’s counsel sent a third letter, again
demanding that Cincinnati provide coverage for the Property-Owner Claims
and that Cincinnati indemnify Northwest. Northwest acknowledged that
“there is no pending lawsuit against Northwest” and that “Northwest’s claim
is really one for indemnification.”     Northwest’s counsel demanded that
Cincinnati indemnify Northwest because “Northwest is not obligated to sit
around and wait for a lawsuit to be filed before addressing a customer
complaint.”
       37.    On November 2, 2020, Northwest’s counsel sent Bennett’s OCP
complaint, described in paragraph 25, above, to Cincinnati and requested that
Cincinnati provide a defense to Bennett’s OCP complaint.
       38.    Although Bennett’s OCP complaint against Northwest does not
trigger Cincinnati’s duty to defend, Northwest’s demand for defense of the
OCP complaint is yet another example of Northwest’s clear demands for
indemnification and defense, which further demonstrate the current and live
dispute between the parties over the scope of the Policy’s coverage.

Complaint for Declaratory Judgment                                            15
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 16 of 19



                                     COUNT I
              Declaratory Judgment (28 U.S.C. § 2201 et seq.)
       39.    Cincinnati incorporates by reference paragraphs 1-38, above, as
if set forth herein, and further states and alleges as follows:
       40.    Pursuant to 28 U.S.C. § 2201, this Court may declare the rights
and obligations of the parties under the Policy on the grounds that an actual
controversy exists.
       41.    An actual and real controversy exists herein between Northwest
and Cincinnati as to whether the Policy provides coverage for the Property-
Owner Claims asserted against Northwest. Cincinnati has communicated to
Northwest on multiple occasions that the Property-Owner Claims are not
covered, or even potentially covered, under the Policy.           Northwest has
demanded that Cincinnati indemnify it and has threatened Cincinnati with bad
faith claims. Northwest has also demanded that Cincinnati defend Northwest
for Bennett’s OCP complaint and for any future lawsuit filed by a property
owner against Northwest.
       42.    Based upon the nature of the Property-Owner Claims and the
information provided by Northwest since its notice of claim, Cincinnati has no
duty to indemnify or defend Northwest under the Policy because the Property-
Owner Claims are not for “property damage” arising from an “occurrence” as
defined under the Policy.
       43.    The Property-Owner Claims allege that the defective siding must
be repaired or replaced because Northwest’s completed work was incorrectly
performed on the siding, which is excluded from coverage under the Policy’s

Complaint for Declaratory Judgment                                           16
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 17 of 19



“your work” exclusion (Exclusion l, above).
       44.    The Property-Owner Claims also arise from defects in
Northwest’s product, TruGuard Siding, and, thus, are also excluded from
coverage under the Policy’s “your product” exclusion (Exclusion k, above).
       45.    The Property-Owner Claims allege that the property must be
restored, repaired or replaced because Northwest’s work was incorrectly
performed on it, and, thus, are excluded from coverage under the Policy’s
“property damage” exclusion (Exclusion j(6), above).
       46.    The Property-Owner Claims arise from damage to “impaired
property” which is excluded from coverage under the “impaired property”
exclusion under the Policy (Exclusion m, above).
       47.    The damages sought in the Property-Owner Claims arise from the
recall of Northwest’s products, “your product”, “your work or “impaired
property” which are all excluded from coverage under the Policy “recall of
products” exclusion (Exclusion n, above).
       48.    Northwest may not seek indemnification from Cincinnati for the
settlements it has paid or entered into regarding the Property-Owner Claims
in violation of the “no involuntary payment” provision of the Policy.
       49.    Cincinnati has no duty to defend Bennett’s OCP complaint against
Northwest because this complaint is not a “suit” under the Policy, and
Northwest is not entitled to coverage for this complaint for the reasons stated
in paragraphs 42-47, above.
       50.    To the extent that any other term, provision, or exclusion of the
Policy precludes coverage of the claims and damages in the underlying

Complaint for Declaratory Judgment                                           17
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 18 of 19



Property-Owner Claims, Cincinnati incorporates those terms, provisions, and
exclusions here.
       51.    In the alternative, Northwest alleges that the Property-Owner
Claims are based upon Collins’s, not Northwest’s, negligence and/or
defective product. If true, Northwest would not be entitled to indemnification
or defense under the Policy because the Property-Owner Claims would be
against Collins, not Northwest. See Northland Casualty Co. v. Mulroy, 357
F.Supp.3d 1045, 1051 (D. Mont. 2019).
       52.    Accordingly, pursuant to 28 U.S.C. § 2201, Cincinnati seeks a
declaration from the Court that it has no duty to indemnify Northwest for any
of the Property-Owner Claims or defend Northwest in any future lawsuit or any
consumer complaint filed with OCP concerning the Property-Owner Claims
against Northwest.
                               PRAYER FOR RELIEF
       WHEREFORE, Cincinnati prays for judgment in its favor and against
Northwest as follows:
       a.     For a declaratory judgment that Cincinnati has no obligation to
       indemnify Northwest for the damages sought in the Property-Owner
       Claims for the allegedly defective siding;
       b.     For a declaratory judgment that Cincinnati has no obligation to
       defend Northwest for any complaint filed concerning the Property-
       Owner Claims;
       c.     For a declaratory judgment that Cincinnati has no obligation to
       reimburse or indemnify Northwest for the settlements Northwest paid

Complaint for Declaratory Judgment                                          18
        Case 9:20-cv-00176-DLC Document 1 Filed 12/04/20 Page 19 of 19



       or entered into regarding the Property-Owner Claims;
       d.     For a declaratory judgment that Cincinnati has no duty to defend
       the consumer complaint filed by Robert Bennett against Northwest with
       the Montana Department of Justice, Office for Consumer Protection.
       e.     For an award of all costs, expenses and attorney fees that
       Cincinnati has incurred; and
       f.     For such other and further relief as the Court deems just and
       proper.


       DATED this 4th day of December, 2020.

                                                BEAL LAW FIRM, PLLC
                                                Attorneys for The Cincinnati
                                                Insurance Company.

                                                By: /s/ Kristine J. Beal
                                                     Kristine J. Beal



                                                By: /s/ Ian P. Gillespie
                                                     Ian P. Gillespie




Complaint for Declaratory Judgment                                          19
